Name: Commission Regulation (EC) No 1340/97 of 11 July 1997 amending Annex I to Council Regulation (EC) No 1808/95 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas for certain agricultural, industrial and fisheries products and establishing the detailed provisions for adapting these quotas
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  beverages and sugar
 Date Published: nan

 No L 184/ 10 EN Official Journal of the European Communities 12. 7. 97 COMMISSION REGULATION (EC) No 1340/97 of 11 July 1997 amending Annex I to Council Regulation (EC) No 1808/95 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas for certain agricultural , industrial and fisheries products and establishing the detailed provisions for adapting these quotas Whereas Annex I to Regulation (EC) No 1808/95 should be amended accordingly by inserting the products listed in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1808/95 of 24 July 1995 opening and providing for the administra ­ tion of Community tariff quotas bound in GATT and certain other Community tariff quotas for certain indus ­ trial , agricultural and fisheries products and establishing the detailed provisions for adapting these quotas ('), as last amended by Regulation (EC) No 2016/96 (2), and in par ­ ticular Articles 9 and 10 thereof, Whereas Regulation (EC) No 1808/95 opened Com ­ munity tariff quotas in respect of a number of agricultural , industrial and fisheries products under the General Agree ­ ement on Tariffs and Trade (GATT); Whereas Council Decision No 97/360/EC of 24 March 1997 on the elimination of duties on certain spirituous beverages (3), provides for amendment of the list of WTO tariff quotas to be opened by the European Community, by adding a tariff quota for rum and taffia of a certain value, from 1 July 1997 until 1 January 2003 , when the duty is reduced to zero; HAS ADOPTED THIS REGULATION: Article 1 The tariff quota referred to in the Annex to this Regula ­ tion shall be added to Annex I to Council Regulation (EC) No 1808/95. Article 2 This Regulation shall enter into force the day after its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1997. For the Commission Mario MONTI Member of the Commission (  ) OJ No L 176, 27. 7 . 1995, p. 1 . (2) OJ No L 270 , 23 . 10 . 1996, p. 1 . h) OJ No L 155, 12 . 6. 1997, p. 60 . 12. 7 . 97 EN Official Journal of the European Communities No L 184/ 11 ANNEX Order No CN code Taric ­ sub- division Description Quota duty Quota volume (in litres of pure alcohol) f)  Rum and taffia : 09.0065 ex 2208 40 10 ||   in containers holding 2 litres or less : li IIII -  other than rum with a content of volatile II IIll substances other than ethyl and methyl II llIl alcohol equal to or exceeding 225 grams perIl llIl hectolitre of pure alcohol (with a 10 % Il|| tolerance): || II 91 (')  of a value exceeding 7,9 Ecu per litre of || llI pure alcohol : ll I l  from 1.7. 1997 to 31 . 12 . 1997 0,7 Ecu/% vol/hl 890 000 l l + 3,5 Ecu/hi l I  from 1 . 1 . 1998 to 31 . 12 . 1998 0,6 Ecu/% vol/hl 1 950 000 l I + 29 Ecu/hi l I  from 1 . 1 . 1999 to 31 . 12 . 1999 0,5 Ecu/% vol/hl 2 145 000 l I + 2,3 Ecu/hi I  from 1 . 1 . 2000 to 31 . 12.2000 0,4 Ecu/% vol/hl 2 359 500 l \ + 1 ,8 Ecu/hi I \  from 1 . 1.2001 to 31 . 12. 2001 0,3 Ecu/% vol/hl 2 595 450 l \ l + 1 ,2 Ecu/hi l I  from 1 . 1.2002 to 31 . 12 . 2002 0,2 Ecu/% vol/hl 2 854 995 l I + 0,6 Ecu/hi ex 2208 40 90 I   in containers holding more than 2 litres: I _ _ _ other than rum with a content of volatile I substances other than ethyl and methyl I alcohol equal to or exceeding 225 grams per l hectolitre of pure alcohol (with a 10 % tolerance): 910 _ _ _  of a value exceeding 2 Ecu per litre of pure alcohol :  from 1.7. 1997 to 31 . 12 . 1997 0,7 Ecu/% vol/hl  from 1 . 1 . 1998 to 31 . 12 . 1998 0,6 Ecu/% vol/hl  from 1 . 1 . 1999 to 31 . 12 . 1999 0,5 Ecu/% vol/hl  from 1 . 1.2000 to 31 . 12 . 2000 0,4 Ecu/% vol/hl  from 1 . 1.2001 to 31 . 12. 2001 0,3 Ecu/% vol/hl \  from 1 . 1.2002 to 31 . 12. 2002 0,2 Ecu/% vol/hl (') The quota volume is applicable to both products taken together. (') From 1.1.1998 this product will be classified under CN code 2208 40 31 . (2) From 1.1.1998 this product will be classified under CN code 2208 40 91 .